DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, all the claims pending in the application, are rejected.  

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Each of independent claims 1 and 15 recites “wherein the second steam”. This limitation should be amended to recite “wherein the second stream”. 
Each of independent claims 1, 8, and 15 recites “the background”. There is insufficient antecedent basis for this limitation in the respective claims. 
Claims 2-7 are objected by virtue of their dependency on claim 1. 
Also, claim 5 recites “a background” which should be amended to recite “the background”.
Claims 9-14 are objected by virtue of their dependency on claim 8. 
Claims 16-20 are objected by virtue of their dependency on claim 15. 
Also, claim 19 recites “a background” which should be amended to recite “the background”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Personalising the TV Experience with Augmented Reality Technology: Synchronised Sign Language Interpretation” by Vinayagamoorthy et al. (hereinafter “Vinayagamoorthy”) in view of KR20170006291A to Lee (cited in IDS filed 20 June 2019; Espacenet translation provided herewith; hereinafter “Lee”) and further in view of “A Pragmatically Designed Adaptive and Web-compliant Object-based Video Streaming Methodology” by Wijnants et al. (hereinafter “Wijnants”).
As to independent claim 1, Vinayagamoorthy discloses a method for creating an augmented reality (AR) video (Abstract and Introduction disclose that Vinayagamoorthy is directed to creating an augmented reality video), the method comprising: receiving a first video stream including a target object image in real time from a server (p. 181 discloses receiving captured video of a sign-language interpreter to be embedded in HoloLens video); receiving a second video stream from a user device in real time wherein the second video steam is captured by the user device (p. 182 discloses receiving the video captured by the HoloLens in which the interpreter is to be embedded); extracting the target object image from each frame of the first video stream (p. 181 discloses that the video of the interpreter is captured using a blue or green backdrop and chroma-keying is used to extract the interpreter ; and creating the AR video by compositing the extracted target object image into an each frame of the second video stream (p. 182 and Figs. 4 and 5 disclose compositing the extracted video of the interpreter into the frames of video captured by the HoloLens). 
Vinayagamoorthy does not expressly disclose that the method is performed using a set-top box, that the target object image is extracted using web graphics library (WebGL), or correcting a color of a boundary line of the target object image between the target object and the background.
Lee, like Vinayagamoorthy, is directed to combining two videos, by extracting a matted foreground image from one video and embedding it into another (Abstract). Lee discloses that the processing is performed using a set-top box 100 which receives one of the videos from a cloud server 110 and the other from a user device 120 and/or 130 ([0023-0032]). Lee further discloses that the matting process of extracting the foreground image results in boundary error and therefore performs boundary correction between the foreground object and the background in order to make the subsequently synthesized video appear more natural ([0050-0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vinayagamoorthy to perform the synthesis of video using a set-top box and to perform boundary correction on the extracted foreground object prior to video synthesis, as taught by Lee, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to make the subsequently synthesized video appear more natural ([0057]). 
The proposed combination of Vinayagamoorthy and Lee does not expressly disclose that he target object image is extracted using web graphics library (WebGL). However, Wijnants 
As to claim 2, the proposed combination of Vinayagamoorthy, Lee, and Wijnants further teaches that a color of the background is a single color (p. 182 of Vinayagamoorthy discloses that the backdrop against which the interpreter is chroma keyed is green or blue). 
As to claim 3, the proposed combination of Vinayagamoorthy, Lee, and Wijnants further teaches that the correcting comprises: extracting the boundary line; and extracting pixels adjacent to the boundary line ([0070-0073] of Lee discloses extracting an interior boundary line 420 representing a high confidence of segmentation of the subject, and extracting an outside boundary line 430 representing a low confidence of segmentation of the subject; see Fig. 4). 
As to claim 4, the proposed combination of Vinayagamoorthy, Lee, and Wijnants further teaches that the correcting comprises: determining one of a red value, a green value, and a blue value of each pixel corresponding to a RGB value of the background; and reducing the determined one by a predetermined rate
As to claim 5, the proposed combination of Vinayagamoorthy, Lee, and Wijnants further teaches that the extracting comprises: determining a color of each pixel from each frame of the first video stream; and distinguishing a background from the target object image based on the determination result (p. 181 of Vinayagamoorthy discloses that the extraction of the interpreter is performed using chroma keying; Section 4.2 of Wijnants specifies that chroma keying extracts the color of each pixel in the video frame and performs the chroma keying operation on it to remove background corresponding to the chroma key (blue or green screen); the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 
As to claim 6, the proposed combination of Vinayagamoorthy, Lee, and Wijnants further teaches that the extracting comprises: eliminating the background by controlling an alpha value of each pixel of the distinguished background (Section 4.2 of Wijnants discloses that the background is removed using alpha blending of each pixel). 
As to claim 7, the proposed combination of Vinayagamoorthy, Lee, and Wijnants further teaches outputting the composited video stream as the video augmented reality to a display (Figs. 4 and 5 and pp. 182-183 of Vinayagamoorthy discloses displaying the video comprising the user captured video from the HoloLens composited with the extracted video of the interpreter). 

Independent claim 8 recites a set-top box for creating an augmented reality (AR) video (Abstract and [0032] of Lee discloses a set top box 100 which performs the image synthesizing for augmented reality), comprising: a communication circuit and a processor ([0043] and Fig. 2 of Lee discloses that the set top box 100 includes transmission and receiving configured to perform the operations recited in the method of independent claim 1. Accordingly, claim 8 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 
Claims 9-14 recite features nearly identical to those recited in claims 2-7, respectively. Accordingly, claims 9-14 are rejected for reasons analogous to those discussed above in conjunction with claims 2-7, respectively. 

Independent claim 15 recites a non-transitory computer-readable storage medium storing a program for performing a method for creating an augmented reality (AR) video using a set-top box ([0086] of Lee discloses a computer program stored on media for performing the disclosed algorithm for image synthesizing augmented reality using set top box 100), the method comprising the steps recited in independent claim 1. Accordingly, claim 15 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 
Claims 16-20 recite features nearly identical to those recited in claims 2-6, respectively. Accordingly, claims 16-20 are rejected for reasons analogous to those discussed above in conjunction with claims 2-6, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hux (U.S. Patent Application Publication No. 2019/0325763) and Ohashi (U.S. Patent Application Publication No. 20200312033) both disclose chroma keying video to extract virtual objects synthesized with user video.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663